          Case 3:20-cv-00065-BSM Document 2 Filed 11/02/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

GARY LEON WEBSTER                                                                PLAINTIFF
ADC #114018

v.                           Case No. 3:20-CV-00065-BSM

STATE OF ARKANSAS, et al.                                                    DEFENDANTS
                                           ORDER

       Gary Webster filed this 42 U.S.C. § 1983 complaint pro se [Doc. No. 1] and it would

be futile to ask him to file a motion to proceed in forma pauperis because he has at least three

strikes under PLRA. See Webster v. Does, 3:19-CV-00059-DPM (E.D. Ark. filed Mar. 20,

2019); Webster v. Pigg, 3:19-CV-00060-DPM (E.D. Ark. filed Mar. 20, 2019); Webster v.

Day Inn Motels, Inc., et al., 3:19-CV-00078-DPM (E.D. Ark. filed Mar. 20, 2019). Based

on the allegations in the complaint, it does not appear that Webster is in imminent danger of

serious physical injury. See 28 U.S.C. § 1915(g).

       This case is therefore dismissed without prejudice. If Webster wants to pursue these

claims, he must first pay the filing fee of $400 to the clerk, noting the above style and case

number, within thirty days of the date of this order along with a motion to reopen this case.

Upon receipt of the full filing fee and his motion, this case will be reopened. An in forma

pauperis appeal would not be taken in good faith.

       IT IS SO ORDERED this 2nd day of November, 2020.


                                                     UNITED STATES DISTRICT JUDGE
